                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD A. BARDWELL,                             )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )      CIVIL NO. 19-cv-541-DGW 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
       Defendant.                                )

                            MEMORANDUM AND ORDER

WILKERSON, Magistrate Judge:

       Before the Court is the parties’ Agreed Motion to Remand to the

Commissioner. (Doc. 25).

       The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as

opposed to a sentence six remand) depends upon a finding of error, and is itself a

final, appealable order.       See, Melkonyan v. Sullivan, 501 U.S. 89 (1991);

Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan,

195 F.3d 975, 978 (7th Cir. 1999).          Upon a sentence four remand, judgment

should be entered in favor of plaintiff.     Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

       The parties agree that, upon remand, the ALJ will “(1) reevaluate medical

opinions of record, including that of Dr. Berland; (2) reassess Plaintiff’s residual


1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 8.


                                             1
functional capacity and proceed with the sequential evaluation, as necessary; and

(3) issue a new decision.

      Plaintiff applied for disability benefits in September 2015. (Tr. 13). While

recognizing that the agency has a full docket, the Court urges the Commissioner

to expedite this case on remand.

      For good cause shown, the parties’ Agreed Motion to Remand to the

Commissioner (Doc. 25) is GRANTED.

      The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security disability benefits is REVERSED and REMANDED

to the Commissioner for rehearing and reconsideration of the evidence, pursuant

to sentence four of 42 U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATED: February 20, 2020.




                                       DONALD G. WILKERSON
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
